Citation Nr: 1542223	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  10-07 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hand pain, also claimed as broken wrist (right hand/wrist disability).

2.  Entitlement to an increased evaluation for status post fracture of the left femur with left knee chondromalacia (left leg disability), currently evaluated as 20 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Janet P. Cox, Attorney




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1973 to January 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2008 and November 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.

The Veteran testified at a videoconference hearing before the undersigned in December 2014; a copy of the hearing transcript is of record.

The record reflects that the Veteran's representative requested additional time for the submission of evidence.  In July 2015, the Board granted her motion, and allowed her a period of 30 days in which to submit additional argument or evidence.  That period has now expired.

This appeal was processed using VBMS (the Veterans Benefits Management System). Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With regard to the claim for service connection for right hand/wrist disability, the Veteran asserts that he fractured his wrist during service in a motor vehicle accident (MVA), and suffered progressively worsening pain in the hand and wrist since service.  He testified that his wrist was placed in a cast and when the cast was taken off, the doctor told him that he had a little arthritis.  See December 2014 hearing transcript, pp. 9-12.

A March 2002 private treatment record indicates that the Veteran was diagnosed with arthritis of the wrist.  The Veteran's STRs confirm that he was in a MVA in August 1973, and in June 1975 he complained of swelling and pain in right wrist and hand due to a fracture which occurred over a year prior.

Due to the medical and lay evidence suggesting an in-service injury, current disability, and continuity of symptoms, a VA examination is warranted to determine the nature and etiology of his current right hand and/or wrist disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Prior to scheduling the examination, the AOJ must attempt to obtain all outstanding treatment records pertaining to a right wrist/hand disability dating since service to the present.  Additionally, the AOJ should request that the Veteran submit buddy statements from claimed witnesses to his right hand/wrist cast.  See hearing transcript at p. 10.

Regarding the claim for increased rating for left leg disability, the Veteran contends that his symptoms are worse than currently evaluated.  The only medical evidence of record pertaining to the Veteran's left leg symptomatology includes February and March 2007 treatment records, and a March 2008 VA Contract examination report. On remand, the AOJ should attempt to obtain all outstanding treatment records dated since March 2008 and schedule the Veteran for a new examination.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

Finally, the Veteran claimed entitlement to TDIU during his Board hearing.  As the issue of TDIU has not been previously developed or adjudicated by the AOJ, the Veteran should be provided with sufficient notice and an opportunity to provide employment information.  Additionally, the Veteran reported that his is in receipt of Social Security Administration (SSA) benefits for his service-connected left leg disability, as well as the claimed right hand/wrist disability.  See hearing transcript, p. 6.  On remand, the RO should attempt to obtain any SSA records.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran notice pertaining to the issue of entitlement to a TDIU that comports with the Veterans Claims Assistance Act of 2000 (VCAA).
 
 2.  Request that the Veteran submit a completed VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  Then, forward a VA Form 21-4192, Request for Employment Information in Connection with Claim for Benefits, to the Veteran's employer(s) listed in his VA Form 21-8940. All efforts to obtain such records must be documented in the claims file. If a negative response is received from the employer(s), document such in the claims file and provide the Veteran appropriate notice.

3.  Following the receipt of any necessary authorizations from the Veteran, attempt to obtain all pertinent medical records related to the Veteran's claims.  If records are not obtained, the claims folder should contain information concerning attempts made to obtain the records. Appellant is notified that he may obtain and submit the records if he so desires, without assistance of VA.

4.  Contact the SSA and attempt to obtain all SSA determinations and records used in making the determination, to include medical treatment reports.  Associate all records with the claims file.

5.  Then, provide the Veteran with an examination to determine the nature and etiology of his claimed hand/wrist disability.  The examiner should review the electronic claims file and indicate that such review occurred.

Following an appropriate examination, the examiner should determine whether the Veteran has a current right hand/wrist disability, and if so, whether it is at least as likely as not (a 50 percent probability or greater) that the diagnosed disability is etiologically related to his military service.

A complete and adequate rationale is required for any opinion expressed. If the examiner determines that the requested opinion cannot be rendered without resorting to speculation, he or she should so state, and should indicate whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given the state of medical science and the known facts) or by a deficiency in the record (i.e., additional facts are required), or that the examiner does not have the necessary knowledge or training.

6.  Then, schedule the Veteran for a VA examination to help ascertain the current extent of the service-connected left leg disability.  The relevant documents in the claims folder should be made available for review in connection with this examination.  All indicated tests and studies should be performed.

The examiner should also provide an opinion as to the Veteran's occupational impairments resulting from all the service-connected disabilities.  In rendering the opinion, the examiner should consider the Veteran's education, special training, and previous work experience, but should not consider his age or the effect of any non-service-connected disabilities.

6.  Thereafter, the issues of entitlement to service connection for right hand/wrist disability, increased rating for left leg disability, and a TDIU should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 





action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


